Citation Nr: 1630758	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), to include cognitive disorder and dementia.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety, depression, and mood disorder.

3.  Entitlement to service connection for residuals of fracture at C3-4 (claimed as neck injury and broken neck).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was remanded by the Board in March 2015 in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran appeared at such a hearing before the undersigned in June 2015.  The appeal was again remanded in September 2015.

The Board notes additional relevant evidence has been received since the October 2013 statement of the case (SOC).  Given the decision below resulting in a complete grant for the Veteran's psychiatric and TBI claims, the Veteran is not prejudiced by the Board's decision without waiver or issuance of a supplemental statement of the case (SSOC). See 38 C.F.R. § 20.1304(c)(2015).

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The issue of entitlement to service connection for a neck injury is REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  The Veteran has a psychiatric disorder related to service.

2.  The Veteran's current residuals of a TBI, including cognitive disorder, are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, adjustment disorder, anxiety, depression, and mood disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for residuals of a TBI, to include cognitive disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action. 38 C.F.R. § 3.1(n) (2015).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n)(1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of the injury. 38 C.F.R. § 3.1(n)(3).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

A.  Psychiatric Disorder

The Veteran contends that his current PTSD and other psychiatric disorders and symptoms are related to service.  The Veteran sought psychiatric treatment in service and underwent an inpatient stay in June 2004 due to suicidal ideations.  The June 2004 hospital records indicate that the treatment stemmed from an argument with his girlfriend and the Veteran was diagnosed with major depressive disorder and adjustment disorder.  Post-service VA treatment records indicate ongoing psychiatric treatment, including records showing diagnoses of depression and PTSD.

The Veteran was afforded a November 2011 VA psychiatric examination.  The examiner diagnosed the Veteran with dementia secondary to TBI, adjustment disorder with mixed emotional features secondary to cognitive dysfunction, alcohol dependence, and mood disorder secondary to TBI.  The examiner notes there is no question the Veteran suffered 3 to 4 head injuries in service, including several in the Middle East and several in the United States and as a result, has cognitive dysfunction and brain damage.  The psychologist did not, however, opine as to whether the diagnosed psychiatric disorders are otherwise related to the Veteran's service.

Subsequently in September 2015, the Board remanded the psychiatric disorder claim.  The Board notes the November 2011 VA examination report was inadequate to decide the psychiatric claim and an additional etiological opinion was warranted for the diagnoses of anxiety, depression and PTSD.

Thereafter, the Veteran was afforded a November 2015 VA examination with a psychologist.  The examiner diagnosed the Veteran with PTSD with dissociative symptoms, major depressive disorder, mild neurocognitive disorder and alcohol use disorder in sustained full remission.

With regard to the Veteran's PTSD, the Veteran claims his PTSD was related to 3 stressors.  One of the noted stressors included the Veteran's report of driving a tractor trailer in Kuwait and coming across roadside trash he presumed was a bomb and also a small child on the other side of the road.  He reports being forced to run over the child to avoid the potential bomb, presumably killing them.  The Veteran further notes the co-driver in that incident later encountered the same situation and chose to steer away from the child, thus, detonating a roadside bomb and being killed.  The examiner indicates this stressor is related to the Veteran's fear of hostile military activity and contributed to his PTSD.  The examiner notes the Veteran suffers many symptoms related to PTSD, including persistent and distressing nightmares, intrusive daytime thoughts and flashbacks of his military stressors, chronic sleep disturbance, anxious mood and affect, excessive worry and panic attacks.  She concludes the Veteran's PTSD with dissociative symptoms had its onset in or is otherwise related to his service.

With regard to the Veteran's other psychiatric diagnoses, including major depressive disorder, the November 2015 VA examiner reports the depression was a pre-existing condition and in remission at the time of his military enlistment.  She indicates, however, the condition is clinically recognized as a potentially recurrent one, especially when triggered by life stressors.  Thus, she reports it is more likely than not that the significant stressor of the Veteran's multiple in-service TBI's with resultant loss of cognitive abilities triggered a recurrence of the previously diagnosed condition.

The Board places great probative weight on the November 2015VA opinion.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's statements, medical history, and examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the lay evidence, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

When considering the consistent and credible evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that an in-service stressor at least as likely as not occurred and led to his current PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Additionally, other psychiatric conditions, to include major depressive disorder, were also related to service.  Therefore, the Board concludes that the criteria for service connection for psychiatric disability are met, and service connection for a psychiatric disorder, to include PTSD, adjustment disorder, anxiety, depression, and mood disorder is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

B.  TBI

The Veteran contends that multiple in-service traumas led to his current TBI.

The Veteran has several documented in-service traumas to his head.  An August 2003 service treatment record notes that the Veteran was injured after trying to break up a fight in his barracks, which resulted in him being head butted in the nose.  A February 2004 record indicates the Veteran received treatment after being attacked, including a 2.5 cm scalp laceration and a 1 cm laceration to the left occipital area.  Further, at the June 2015 Board hearing, the Veteran reports that while serving in Japan, he broke his nose and was knocked unconscious by a door falling and smashing his face.

Additionally, records from December 2004 indicate he was assaulted outside of a bar and thereafter, was injured in a motor vehicle accident which occurred while he was driving intoxicated.  At the June 2015 Board hearing, the Veteran reports that he was out drinking alcohol and called for a ride, and that while waiting to be picked up people came out and attacked him.  He reports that in order to escape the beating, he dashed to his car, and thereafter, hit some ice and crashed his car.  The Veteran suffered bruises of the face, a small laceration over his left cheek and a cervical fracture as a result of the December 2004 accident.  The Board notes that an April 2013 administrative decision found the injuries incurred in the December 2004 accident to be not in the line of duty and were due to the Veteran's own willful misconduct.

The Veteran was examined in November 2015, in which the examiner diagnosed the Veteran with mild neurocognitive disorder and the condition was at least as likely as not incurred in or caused by the claimed in-service injuries.  She reports there were 5 identified in-service TBIs in the record.  She further reports the cause of the Veteran's mild neurocognitive disorder is TBI and given the 5 TBIs in service and lack of other documented potential causes of such disorder, it is more likely than not that the TBI's caused his neurocognitive disorder.

The Board finds the evidence is at least in equipoise as to whether the Veteran's TBI, to include cognitive disorder, is related to service.  The Veteran has several documented traumas to his head in service.  Furthermore, the Board accords great probative weight to the November 2015 VA examiner's opinion.  In reaching her conclusion, the November 2015 VA examiner considered the Veteran's lay and clinical history, to include service and post-service records and examination results.  Accordingly, this evidence is considered both competent and highly probative.  The Board finds there is no adequate basis to reject this competent medical opinion based on a lack of probative value.  See Nieves-Rodriguez , 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.

The Board notes that the injuries sustained in the December 2004 motor vehicle accident were previously found by the RO to be not in the line of duty and due to the Veteran's own willful misconduct of driving intoxicated.  This was the basis for the RO denying the Veteran's service connection claim.  However, in reviewing the rules applicable to line of duty determinations for VA purposes, there is an initial presumption in favor of a finding of line of duty.  If an exception to this presumption is found to exist on the basis of willful misconduct, VA must establish that denial of the claim is justified by a preponderance of the evidence.  In evaluating the evidence for and against the claim, VA must conduct its review mindful of the statutory presumption in the Veteran's favor.  See Smith v. Derwinski, 2 Vet. App. 241 (1992).  Here, the record reflects at the time of the December 2004 accident, the Veteran reported that he was attacked prior to driving intoxicated.  This is consistent with his testimony in the June 2015 Board hearing.  Thus, any misconduct appears to not necessarily be willful.  In any case, there are several incidents of in-service head trauma prior to the accident that are clearly not related to willful misconduct.

In light of the foregoing, the Board finds the Veteran's TBI, to include cognitive disorder, is related to service and the Board is satisfied that the criteria for entitlement to service connection for a TBI have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, adjustment disorder, anxiety, depression, and mood disorder is granted.

Service connection for a TBI, to include cognitive disorder and dementia is granted.


REMAND

The Board finds that the claim for entitlement to service for a neck injury must be remanded for additional development.

The Veteran underwent a November 2011 VA examination.  The examiner acknowledged that the Veteran's service treatment records showed that he complained of a cervical strain in May 2002 and that he had a motor vehicle accident in December 2004 that resulted in a C4 cervical spine fracture.  (The Board notes that the examiner mistakenly identified the December 2004 motor vehicle accident as one that occurred in April 2004, and that he identified a second motor vehicle accident in April 2005 which was actually an April 2005 medical record that referenced the December 2004 accident).

Thereafter, the Board determined in the September 2015 remand that the November 2011 VA examiner did not provide an etiological opinion as to the Veteran's neck/spine symptomatology and an additional etiological opinion is warranted.  No additional VA neck/spine etiological opinion has been obtained.  Thus, the Board finds that the case should be remanded for compliance with the Board's September 2015 remand directives to obtain an additional neck/spine VA etiological opinion.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).

Furthermore, a SSOC has not been issued for this claim, or at least it is not associated with the claims file.  Thus, if the benefit sought is not granted in full on remand, a SSOC should be issued taking into account the evidence received since the October 2013 SOC.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain a VA medical opinion on the etiology of the Veteran's residuals fracture C3-4 by an appropriate medical professional.  The entire claims file must be reviewed.

The author should note that the Veteran initially filed a claim for service connection for a neck injury, and the Board has recognized that in May 2002 he complained of a cervical strain.  Thus, despite fracturing his cervical spine in a December 2004 motor vehicle accident, he may have a neck condition related to service that predates this accident.

The author is to answer the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disability was incurred in or is otherwise related to his active service, other than the December 2004 automobile accident?

B) Is it more likely than not that the Veteran's neck disability was caused by the December 2004 automobile accident?

A complete rationale must be provided for all opinions expressed.  The pertinent lay evidence of record, including the Veteran's statements and June 2015 testimony, must be considered and discussed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought is not granted in full, issue a SSOC (with consideration of evidence received since the October 2013 SOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


